DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/15/2022 that has been entered, wherein claims 1-4, 6, 9-14 and 16-18 are pending and claims 5, 7, 8 and 15 are canceled.
Allowable Subject Matter
Claims 1-4, 6, 9-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a first depth of the first set of linear trenches is greater than a second depth of the second set of linear trenches, and wherein a first width of the first set of linear trenches is greater than a second width of the second set of linear trenches, and wherein a top surface of a first plurality of fin structures of the two-dimensional array of fin structures defining the first set of linear trenches is coplanar with a top surface of a second plurality of fin structures of the two-dimensional array of fin structures defining the second set of linear trenches”.

Claim 2 depends on claim 1 and is allowed. 
Regarding independent claim 3, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first depth  is greater than the second depth, and wherein the first width is greater than the second width, wherein a top surface of a first plurality of fin structures of the two-dimensional array of fin structures defining the first set of linear trenches is coplanar with a top surface of a second plurality of fin structures of the two-dimensional array of fin structures defining the second set of linear trenches”.

Claims 4, 6, 9 and 10 depend on claim 3 and are allowed.

Regarding independent claim 12, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a trench depth of the first set of linear trenches(trenches along 110)  is greater than a trench depth of the second set of linear trenches(108), … and wherein a top surface of a first plurality of fin structures(106 along 110) of the two-dimensional array of fin structures defining the first set of linear trenches(trenches along 110)  is coplanar with a top surface of a second plurality of fin structures(106 along y direction) of the two-dimensional array of fin structures defining the second set of linear trenches”

Claims 13 and 14-18 depend on claim 12 and are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892